Appeal from a judgment of the County Court of Otsego County (Nydam, J.), rendered May 16, 1994, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
Defendant pleaded guilty of the crime of burglary in the first degree and was sentenced to a term of imprisonment of 3 to 9 years. Defendant now contends that his plea was insufficient to establish the elements of the crime and that his guilty plea should therefore be vacated.
Review of the plea allocution establishes that, although there was some question as to the sufficiency of defendant’s initial factual admissions, County Court made a further inquiry which ensured the validity of the plea and that the plea was knowing, voluntary and intelligent.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.